Title: From George Washington to the Commissioners for the District of Columbia, 7 October 1795
From: Washington, George
To: Commissioners for the District of Columbia, the


          
            Gentlemen
            Mount Vernon 7th Octr 1795
          
          Your letter of the 5th instt enclosing a Memorial of the same date, came to my hands yesterday.
          The latter shall have the best consideration I can give it, between this and Monday next; when, if nothing, unforeseen at

present, intervenes to prevent, I shall be in George Town on my return to Philadelphia; and will converse fully with you on the subject matter of it. With esteem & regard I am—Gentn Your Obedient Servt
          
            Go: Washington
          
        